Citation Nr: 0623598	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-41 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased rating, higher than 
40 percent, for Grade 1 spondylolisthesis of L5-S1 with 
degenerative disc disease.  

2.  Entitlement to an initial increased rating, higher than 
10 percent, for radiculopathy of the left lower extremity, 
secondary to the service-connected spine disability of Grade 
1 spondylolisthesis of L5-S1 with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1962.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In December 2003, the RO granted the claim of entitlement to 
service connection for Grade I spondylolisthesis of L5-S1 
with degenerative disc disease (claimed as a back condition) 
and assigned a 20 percent disability rating, effective August 
26, 2002.  

In September 2004, a Decision Review Officer assigned a 40 
percent disability rating for Grade I spondylolisthesis of 
L5-S1 with degenerative disc disease (claimed as a back 
condition, effective August 26, 2002.  The RO also awarded 
service connection for radiculopathy of the left lower 
extremity as secondary to Grade I Spondylolisthesis of L5-S1 
of L5-S1 with degenerative disc disease, and assigned a 10 
percent disability rating, effective September 2002.  

In September 2005, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  Grade I spondylolisthesis of L5-S1 with degenerative disc 
disease is manifested by limitation of motion with no 
evidence of ankylosis, incapacitating episodes of 
intervertebral syndrome, or evidence of pronounced 
intervertebral disc syndrome.  

2.  Radiculopathy of the left lower extremity is manifested 
by at most incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial increased 
rating in excess of 40 percent for the spine disability of 
Grade I spondylolisthesis of L5-S1 with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, 4.124 
(a),Diagnostic Codes 5285, 5286, 5289, 5292, 5293, and 5295 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective on September 23, 2002), and Diagnostic Codes 5235-
5243, General Rating Formula for Disease and Injuries of the 
Spine (effective September 26, 2003) and Diagnostic Code 8520 
(2005).  

2.  The criteria for entitlement to an initial increased 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124 (a), 
Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with several 
notice letters, dated in November 2002, December 2002, 
January 2003, and August 2004.  The veteran was provided with 
notice of what type of information and evidence was necessary 
to substantiate the claim of entitlement to an initial 
increased rating for the service-connected spine disability 
and for the claim pertaining to radiculopathy of the left 
lower extremity, but he was not provided with notice of the 
type of evidence necessary to establish an effective date in 
the event that a higher rating is assigned.  

Despite the inadequate notice provided to the veteran 
regarding the last element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
initial increased rating claims, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in August 2004, after the rating decisions 
which assigned the ratings for his service connected 
disabilities.  Notwithstanding the timing of the proper 
notification, the Board finds that the veteran has not been 
prejudiced.

The discussion contained in the correspondence issued in 
August 2004 informed the veteran of the information and 
evidence necessary to substantiate the claims and complied 
with VA's notification requirements.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance and what VA would do to assist him.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
with regard to establishing evidence that is necessary to 
substantiate the claims.  Thereafter, the RO readjudicated 
his claim in September 2004.  His appeal was not certified to 
the Board until October 2005, giving the veteran ample time 
to respond to the August 2004 notice letter.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claim file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In December 2003, the RO granted the claim of entitlement to 
service connection for Grade I spondylolisthesis of L5-S1 
with degenerative disc disease (claimed as a back condition) 
and assigned a 20 percent rating, effective August 26, 2002.  
Thereafter, in September 2004, the RO assigned a 40 percent 
disability rating for Grade I Spondylolisthesis with 
degenerative disc disease, and the RO also awarded service 
connection for radiculopathy of the left lower extremity, 
effective September 2002.  

The veteran essentially maintains that the service-connected 
spine disability of Grade I spondylolisthesis of L5-S1 with 
degenerative disc disease is more than 40 percent disabling, 
and that the service-connected radiculopathy of the left 
lower extremity is more that 10 percent disabling.  It is his 
contention that he is entitled to the next higher rating for 
the two disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West , 12 Vet. App. at 126.  

Note that the veteran's claim for entitlement to service 
connection for the spine disability was received in August 
2002.  The Board notes that during the appeal period, the 
regulations for rating spine disabilities were changed, 
effective September 23, 2002 and September 26, 2003.  The 
October 2004 Statement of the Case informed the veteran of 
the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a disability rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  A 40 
percent disability rating is the maximum rating allowed by 
law under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, prior to the regulatory change in 
the criteria for evaluating disabilities of the spine that 
occurred on September 23, 2002, a 40 percent disability 
rating is assigned for intervertebral disc syndrome with 
severe recurring attacks and with intermittent relief.  A 60 
percent disability rating is assigned for intervertebral disc 
syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5295, a 40 percent rating is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent disability 
rating is the maximum rating allowed by law under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent disability 
rating is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A maximum 60 percent disability 
rating is assigned for incapacitating episodes, having a 
total duration of at least six weeks during the past 12 
months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered and is now 
found at Diagnostic Code 5243.  The regulations remained the 
same in effect.  However, there was some minor re-phrasing.  
In this respect, Diagnostic Code 5243 provided the following:  
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  The old Note 2 has been 
deleted.  

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

The veteran may be entitled to a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

With regard to evaluating neurological conditions, under 
Diagnostic Code 8520, Paralysis of the Sciatica Nerve, a 10 
percent disability rating is assigned for mild incomplete 
paralysis and a 20 percent disability rating is assigned for 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  

Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  A combined value will be determined and 
converted to a percentage that represents the final degree of 
disability.  See 38 C.F.R. § 4.25 (2005).  

The instant appeal stems from an initial grant of service 
connection, as such; the Board reviewed all of the evidence 
that was considered in granting the claim of entitlement to 
service connection for the spine disability of Grade I 
spondylolisthesis of L5-S1 with degenerative disc disease, 
and radiculopathy of the left lower extremity, to determine 
whether an initial increased rating is warranted at any time 
during the appeal period.  See Fenderson.  

The pertinent evidence associated with the claims file 
includes service medical records; VA examination reports, 
dated in February 2003, October 2003, and September 2004; and 
VA medical treatment records, dated from July 2002 to July 
2004.  The veteran also submitted statements in support of 
the claim, and a transcript of the September 2005 Travel 
Board hearing has been associated with the claims file.  In 
order to grant the claim of entitlement to an initial 
increased rating, the aforementioned evidence must show that 
the veteran suffers from symptoms which meet the criteria for 
the next higher rating under the applicable Diagnostic Codes.  

Grade I Spondylolisthesis of L5-S1 with Degenerative Disc 
Disease

The record shows that the veteran injured his back during his 
period of active service when he fell from an aircraft.  
Following his period of service, he received treatment from 
the VA Medical Center in Little Rock, Arkansas.  The VA 
medical treatment records, beginning in July 2002, show that 
the veteran complained of low back pain.  

The February 2003 VA examination report shows that the 
veteran complained of a shifting sensation in the middle of 
his back.  The veteran reported that he avoids activities 
such as running, jumping, and carrying heavy objects.  The 
veteran denied any loss of bowel or bladder control, and he 
was not aware of any asymmetrical lower extremity weakness.  
The range of motion studies revealed forward flexion of the 
spine from 0 to 45 degrees; left and right bending of the 
spine from 0 to 20 degrees; and extension of the spine from 0 
to 10 degrees.  The veteran did not complain of pain during 
the range of motion studies; however, there was evidence of 
stiffness and the veteran was slow when moving from a 
position of full forward flexion to an erect posture.  There 
was no evidence of paraspinous muscles spasm or crepitance to 
palpation.  The point palpation over the entire thoracic and 
lumbar spine was negative for tenderness.  

The examiner stated that there was evidence of degenerative 
disc disease with loss of disc height space at L4-L5 and L5-
S1, Grade I spondylolisthesis of L5-S1 (with no evidence of a 
defect in the pars seen on the oblique view).  There was no 
evidence which suggested that the veteran experienced 
instability with forward flexion and extension views.  The 
impression was Grade I spondylolisthesis of L5-S1 with 
compensatory degenerative changes at L4-L5, which was 
described as degenerative and stable.  The examiner stated 
that the stiffness which was noted on examination of the 
lower back is consistent with the radiographic evidence of 
degenerative spondylolisthesis.  
 
The February 2003 VA X-ray report showed that the lumbar 
spine was slightly tilted to the right, due to mild 
scoliosis.  There is vertebral body spurring throughout the 
lumbar spine.  There is moderate to severe disc space 
narrowing at L3-L4, L4-L5, and L5-S1.  There was Grade I 
Spondylolisthesis at L5-S1, which were stable on flexion and 
extension, and there was mild disc space narrowing at L1-L2.  
There were some degenerative changes in the sacroiliac joints 
bilaterally and mild arterial vascular calcifications are 
identified.  The impression was degenerative disc disease 
with degenerative changes throughout the lumbar spine as 
described above; moderate to severe degenerative disc disease 
at L3-L4, L4-L5, and L5-S1; and Grade I Spondylolisthesis at 
L5-S1.  

The October 2003 VA examination report states that the 
examiner reviewed the claims file.  The physical examination 
revealed a normal gait.  There was some loss of the lumbar 
lordosis.  The examiner reported that there was reduced range 
of motion of the lumbar spine due to pain; the range of 
motion studies revealed forward flexion of the spine from 0 
to 60 degrees; backward extension of the spine from 0 to 10 
degrees; lateral flexion from 0 to 20 degrees, bilaterally; 
and rotation from 0 to 20 degrees bilaterally.  Each calf 
measured 15 inches.  The knee and ankle jerks were intact.  
The veteran was diagnosed as having degenerative disc disease 
and spondylolisthesis of the lumbar spine.  

The examiner stated that the veteran's spondylolisthesis at 
L5-S1 and degenerative disc disease of the lumbar spine cause 
pain.  The examiner stated that it was medically impossible 
to separate what pain is caused by spondylolisthesis and what 
pain is caused by degenerative disc disease.  The examiner 
opined that it is as least as likely as not that both 
conditions are caused by the in-service back injury.  

On VA examination, dated in September 2004, the examiner 
stated that the veteran has suffered from chronic low back 
pain since he injured his back after falling from an aircraft 
in 1961.  The pain is constant in the lumbar area and is 
worse on the left side.  The pain intermittently radiates 
into the left lower extremity.  The examiner stated that bed 
rest has not been prescribed in the past year and the veteran 
has good bladder control.  Functionally, the examiner stated 
that the veteran was able to lift approximately 60 pounds.  
The range of motion studies for the lumbar spine shows that 
the veteran has limited forward flexion of the spine from 0 
to 40 degrees; extension to 0 degrees; and left lateral 
flexion of the spine from 0 to 20 degrees.  

The veteran's spine disability is currently evaluated as 40 
percent disabling under Diagnostic Codes 5293-5292.  With 
regard to hyphenated Diagnostic Codes, 38 C.F.R. § 4.27 
provides that hyphenated Diagnostic Codes are used when a 
rating under one Diagnostic Code requires the use of an 
additional Diagnostic Code to identify the basis for the 
evaluation assigned.  In order to assign the next higher 
rating, the aforementioned evidence must show that the 
veteran suffers from symptoms that meet the criteria for the 
next higher rating.  

The veteran is currently in receipt of the maximum disability 
rating allowed under Diagnostic Codes 5292 and 5295.  
Therefore, the Board considered whether the next higher 
rating could be assigned under Diagnostic Codes 5285, 5286, 
5289, and 5293.  

In order to assign the next higher rating of 60 percent under 
Diagnostic Code 5285, the evidence must show that the veteran 
suffers from residuals of a fractured vertebra with cord 
involvement or abnormal mobility requiring a neck brace (jury 
mast).  In order to assign the next higher rating of 60 
percent under Diagnostic Code 5286, the evidence must show 
that the veteran has symptoms that are consistent with 
complete bony fixation of the spine, with a favorable angle.  
In order to assign the next higher rating of 50 percent under 
Diagnostic Code 5289, the evidence must show that the veteran 
suffers from ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Note that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing Dorland's Illustrated Medical Dictionary (27th 
ed. 1988) at 91).  The evidence of record does not include 
evidence of cord involvement, abnormal mobility requiring a 
neck brace, or complete bony fixation of the spine.  As 
stated above, the evidence clearly demonstrates that the 
veteran suffers from limitation of motion, but there is no 
evidence to suggest that the veteran suffers from ankylosis 
of the spine.  Accordingly, the veteran is not entitled to 
the next higher rating under Diagnostic Codes 5285, 5286, and 
5289.  

The RO considered whether the veteran is entitled to the next 
higher rating of 60 percent under Diagnostic Code 5293, 
Intervertebral Disc Syndrome.  The complete criteria are 
listed in detail above.  The aforementioned evidence shows 
that the veteran suffers from radiating lower back pain, 
moderately severe paraspinous muscle spasm, bilaterally, and 
limitation of motion.  During the veteran's most recent 
examination, dated in September 2004, the examiner reported 
that there was clinical evidence of left S1 radiculopathy.  
The aforementioned evidence does not, however, demonstrate 
that Grade I spondylolisthesis of L5-S1 is manifested by 
symptoms which are consistent with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain  and 
demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the deceased 
disc.  Therefore, the next higher rating of 60 percent is not 
warranted under Diagnostic Code 5293 (prior to September 23, 
2002).  

The Board also considered whether the veteran is entitled to 
the next higher rating under the new revised criteria for 
evaluating intervertebral disc syndrome.  As stated above, 
under the revised criteria for evaluating intervertebral disc 
syndrome (IVDS), that became effective September 23, 2002, it 
is possible to evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher evaluation.  

The Board points out that the veteran is diagnosed as having 
degenerative disease; however, he is not diagnosed as having 
IVDS.  The evidence shows that the neurologic manifestation 
of the disc disease includes radiculopathy of the lower left 
extremity.  The RO awarded service connection for 
radiculopathy of the left lower extremity and the evaluation 
of this disability is discussed in detail below.  

Essentially, the veteran does not suffer from any other 
significant neurological impairment, attributable to the disc 
disease associated with Grade I spondylolisthesis, which is 
consistent with the next higher rating of 60 percent under 
Diagnostic Code 5293.  In this regard, the Board only notes 
some subjective complaints of decreased sensation.  
Consequently, the veteran's neurological impairment, 
attributable to Grade I spondylolisthesis is noncompensable.  
Based on the findings of the range of motion studies, the 
Board determines that the limitation of motion of the lumbar 
spine is essentially severe in terms of severity, and under 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine is assigned a 40 percent rating.  

As stated above, the veteran is in receipt of the maximum 
rating allowed under Diagnostic Code 5292.  Under the General 
Rating Formula for Disease and Injuries of the Spine, the 
evidence does not show that the veteran's limitation of 
motion of the lumbar spine warrants an award of the next 
higher rating of 50 percent, as there is no evidence of any 
ankylosis of the lumbar spine.  Consequently, the veteran's 
orthopedic manifestation warrants a 40 percent disability 
rating under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292; Plate V.  

Combining the separate 40 percent evaluation for the 
orthopedic manifestations of the spine disability with the 
separate noncompensable evaluation for the neurologic 
manifestations of the spine disability results in a combined 
value of 40 percent, and when the combined value of 40 is 
applied to the Combined Ratings Table, the disability rating 
is 40 percent.  This number represents the final degree of 
disability.  38 C.F.R. § 4.25.  

The evidence does not show that the orthopedic manifestations 
or the neurologic manifestations of Grade I spondylolisthesis 
with degenerative disc disease were marked by more severe 
symptomatology, consistent with IVDS, that would warrant a 
rating higher than 40 percent.  Therefore, evaluation of 
Grade I spondylolisthesis of L5-S1 with degenerative disc 
disease based on chronic orthopedic manifestations and 
neurologic manifestations does not result in a rating higher 
than 40 percent, beginning September 23, 2002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. §§ 4.25, 4.124a, Diagnostic Codes 8520.  

The Board also finds that the criteria for a rating higher 
than 40 percent for symptoms which are consistent with IVDS 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes are not met, as the evidence does not show that the 
veteran has suffered from a period of acute signs and 
symptoms due to IVDS, which requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note 1.  

In view of the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran's symptoms are 
consistent with the criteria for the next higher rating under 
any applicable Diagnostic Code.  

Radiculopathy of the Left Lower Extremity

The appeal period for the claim involving radiculopathy of 
the left lower extremity began in September 2002; therefore, 
the law and regulations which became effective on September 
23, 2002 and September 26, 2003 are applicable to the claim 
of entitlement to an initial increased rating for 
radiculopathy of the lower extremity.  The RO evaluated 
radiculopathy of the left lower extremity as 10 percent 
disabling under Diagnostic Code 8520.  

The VA medical treatment records, dated through July 2004, do 
not show evidence that suggest that the veteran suffers from 
symptoms associated with radiculopathy of the lower left 
extremity which meet the criteria for the next higher rating.  
The veteran underwent VA neurologic examination in September 
2004 and evaluation of the veteran's spine did not reveal 
evidence of neurological impairment of any particular nerve 
distribution.  

The September 2004 examination report shows that the veteran 
complained of constant chronic lumbar back pain.  The pain 
radiates intermittently into the left lower extremity.  The 
examiner stated that the veteran had not been prescribed bed 
rest within the past 12 months and that he had good bladder 
control.  Functionally, the examiner stated that he veteran 
was able to lift approximately 60 pounds.  

On neurologic examination, the veteran's strength and muscle 
tone was within normal limits.  The veteran had a left limp; 
however he did not use a cane or any other appliances for 
ambulation.  There was evidence of decreased pinprick 
sensation involving the left S1 dermatome.  Otherwise, pain 
and touch sensations are intact in the lower extremities.  
Plantar responses are flexor bilaterally.  The veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine with chronic low back pain, decreased range of motion 
of the lumbar spine, and objective clinical evidence of left 
S1 radiculopathy.  

The Board considered whether the veteran is entitled to the 
next higher rating of 20 percent under Diagnostic Code 8520.  
The complete criteria are stated in detail above.  The 
aforementioned medical evidence does not demonstrate that the 
veteran suffers from symptoms which are consistent with 
moderate incomplete paralysis of the sciatic nerve.  In fact, 
the September 2004 neurologic examination shows that there 
was evidence of decreased pinprick sensation involving the 
left S1 dermatome; however, pain and touch sensations were 
intact in the lower extremity and strength and muscle tone in 
the lower extremity were within normal limits.  Therefore, 
the evidence does not show that the next higher rating of 20 
percent is warranted for radiculopathy of the left lower 
extremity under Diagnostic Code 8520.  

III.  Conclusion

In conclusion, the Board considered the extent to which the 
veteran experiences functional loss, due to limitation of 
motion, excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use).  Considering the foregoing evidence in light 
of the entire medical record, the Board concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant an initial increased rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After careful review of the foregoing records, the Board 
concludes that the service-connected spine disability of 
Grade I spondylolisthesis of L5-S1 with degenerative disc 
disease and radiculopathy of the left lower extremity is not 
manifested by symptoms which are consistent with the criteria 
for the next higher rating under either the old or the new 
revised criteria that pertain to disabilities of the spine.  
The Board also concludes that the disabilities are not 
manifested by symptoms which are consistent with the criteria 
for the next higher rating under the Diagnostic Codes that 
pertain to neurological impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295, and 5235 to 5243, 8520 
(2002) (2005).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to initial increased ratings for the spine 
disability and radiculopathy of the left lower extremity.  
See 38 U.S.C.A. § 1110 (West 2002).  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 


274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the claims are 
denied.  


ORDER

Entitlement to an initial increased rating, higher than 40 
percent, for Grade 1 spondylolisthesis of L5-S1 with 
degenerative disc disease is denied.  

Entitlement to an initial increased rating, higher than 10 
percent, for radiculopathy of the left lower extremity, 
secondary to the service-connected spine disability of Grade 
1 spondylolisthesis of L5-S1 with degenerative disc disease 
is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


